DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 6/13/2022.  Claims 1-24 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lesso (USP 10,566,992).
Regarding claim 1, Lesso’s figure 2 shows A sigma delta (SD) pulse-width modulation (PWM) loop, comprising: a loop filter (subtractor and integrator 202) implementing a linear transfer function to generate a loop filter signal (S1), wherein the loop filter is configured to receive an input signal (Sin) and a first feedback signal (SFB) and generate the loop filter signal (S1) based on the input signal, the first feedback signal, and the linear transfer function; and a hysteresis comparator (201) coupled to an output of the loop filter, the hysteresis comparator configured to receive the loop filter signal and generate a sigma delta PWM signal (Spwm) based on the loop filter signal, wherein the first feedback signal is derived from the sigma delta PWM signal, and wherein the loop filter comprises: a combiner circuit (subtractor) configured to receive the input signal and the sigma delta PWM signal, and generate a combined signal having a combined value that is always equivalent to a subtraction of the sigma delta PWM signal from the input signal; and an integrator (202) configured to receive the combined signal and generate the loop filter signal based on an integration of the combined signal, wherein the hysteresis comparator (201) is configured to receive the loop filter signal and generate the sigma delta PWM signal based on comparing the loop filter signal to a first hysteresis threshold and to a second hysteresis threshold, wherein the first hysteresis threshold is greater than a maximum amplitude of the input signal (column 6, lines 47-57; column 7; column 14; teaches that high hysteresis threshold are capable of being greater than a maximum of the input signal) as called for in claim 1.
Regarding claim 2, Lesso’s figure 3 shows wherein loop filter comprises at least one of: at least one integrator (202), at least one register, at least one coefficient multiplier, at least one inverter, at least one adder, or at least one subtractor.
Regarding claim 3, Lesso’s figure 3 shows the loop filter and the hysteresis comparator are digital.
Regarding claim 4, Lesso’s figure 3 shows the loop filter comprises an input and a summer arranged at the input, the summer configured to receive the input signal and the first feedback signal and the combined signal based on a sum of the input signal and the first feedback signal, wherein the first feedback signal is an inversion of the sigma delta PWM signal.
Regarding claim 5, Lesso’s figure 3 shows the loop filter comprises an input and a subtractor arranged at the input, the subtractor configured to receive the input signal and the first feedback signal and generate the combined signal based on a subtraction of the first feedback signal from the input signal, wherein the first feedback signal is the sigma delta PWM signal.
Regarding claim 6, Lesso’s figure 3 shows signals inside the loop filter are clamped to values that are defined for maximum and minimum of states (high and low) to avoid overflows.
Regarding claim 7, Lesso’s columns 6 and 7 teaches that the hysteresis comparator has a hysteresis level that is capable of being equal to or greater than a maximum amplitude of the input signal.
Regarding claim 8, Lesso’s figure 3 shows an absolute value of the first feedback signal is capable of being always equal to or greater than an absolute value of the input signal.
Regarding claim 9, Lesso’s figure 3 shows the hysteresis comparator has a hysteresis level that is greater than a maximum amplitude of the input signal, and an absolute value of the first feedback signal is always equal to or greater than an absolute value of the input signal.
Regarding claim 10, Lesso’s figure 4 shows a controller (406) arranged on a forward control path, wherein the controller is configured to receive the input signal and adjust a-the first hysteresis threshold and s-the second hysteresis threshold of the hysteresis comparator based on a value of the input signal such that the first hysteresis threshold and the second hysteresis threshold are dynamically adjusted while the input signal is received by the loop filter (adaptive hysteresis controller 406 receive output signal which is indicative of the input signal Sin, thus, the limitation of the controller is configured to receive the input signal is also met.  Also see column 14, lines 60-67).
Regarding claim 11, Lesso’ column 14, liens 60-67 teaches that the controller (406) is configured to increase the absolute values of the first hysteresis threshold and the second hysteresis threshold in response to a decrease in an absolute value of the input signal, and Page 4 of 17Attorney Docket No.: INF-2020P03667US the controller is configured to decrease the absolute values of the first hysteresis threshold and the second hysteresis threshold in response to an increase in the absolute value of the input signal. is configured to receive the input signal.
Regarding claim 12, Lesso’s column 14, lines 50-67 and column 15 teaches the sigma delta PWM signal has a variable PWM period that has a minimum duration when the input signal is at zero and has a maximum duration when the input signal is at its maximum or minimum amplitude, and the controller is configured to dynamically set the absolute values of the first hysteresis threshold and the second hysteresis threshold such that a difference between the minimum duration of the variable PWM period and the maximum duration of the variable PWM period is reduced.
Regarding claim 13, Lesso’s columns 14 and 15 teaches that the controller is configured to set absolute values of the first hysteresis threshold and the second hysteresis threshold to a maximum value in response to the value of the input signal being zero, and the controller is configured to set the absolute values of the first hysteresis threshold and the second hysteresis threshold to a minimum value in response to the value of the input signal having a maximum or minimum amplitude.
Regarding claim 14, Lesso’s columns 14 and 15 teaches wherein the sigma delta PWM signal has a variable PWM period that has a minimum duration when the input signal is at zero and has a maximum duration when the input signal is at its maximum or minimum amplitude.
Regarding claim 15, Lesso’s figure 4 shows Page 5 of 17Attorney Docket No.: INF-2020P03667US the loop filter comprises at least one control input configured to receive control signals (output from AHC 406), wherein at least one of the control signals is configured to modify a state of the loop filter.
Regarding claim 16, Lesso’s columns 14 and 15 teaches the state of the loop filter includes at least one of holding a value constant, resetting a value to an initial state, or overwriting a value with a new value (by dynamically adjust the hysteresis thresholds).
Regarding claims 17-18, Lesso’s figure 7 shows the at least one of the control signals is configured to modify the linear transfer function by changing a filter coefficient of the loop filter (i.e. changing the values of the resistor and the capacitor), deactivating an element of the loop filter, or bypassing an element of the loop filter.
Regarding claim 19, Lesso’s figure e3 shows the SD PWM loop is a first order loop, and the absolute value of the first feedback signal is always equal to or greater than the absolute value of the input signal.
Regarding claims 21-22, Lesso et al.’s columns 14-15 teaches the hysteresis comparator is capable of having a hysteresis level that is greater than a maximum amplitude of the input signal, and the first hysteresis threshold and the second hysteresis threshold are symmetric Page 6 of 17Attorney Docket No.: INF-2020P03667US about a mid-value of the input signal and the hysteresis level is defined by a difference between the first hysteresis threshold and the mid-value.
Regarding claim 23, Lesso et al.’s figure 3 shows the integrator is configured to integrate the combined signal by incrementing or decrementing the loop filter signal by an amount equal to the combined value.
Regarding claim 24, Lesso et al.’s figure 4 shows the hysteresis comparator is configured to generate the sigma delta PWM signal having a variable PWM period that varies inversely relative to the combined value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso (USP 10,566,992) in view of Mallinson et al. (USP 7,259,704).
Regarding claim 20, Lesso’s figure 3 shows a first order SD PWM comprising all the aspects of the present invention as noted above except for SD PWM loop is a second or higher order loop as called for in claim 20.
Mallison et al. reference teaches a second order to higher order delta sigma circuit allow spurious noise be removed, thus, prevent an erroneous operation (column 1).  Therefore, it would have been obvious to persons skilled in the before the effective filing date of the present invention to have Lesso et al.’s SD PWM made with a second order or higher for the purpose of removing spurious noise in order to prevent erroneous operation as taught by Malinson et al. reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/23/2022